DETAILED ACTION
 	Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/25/2020 and 09/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
 	The drawing (Figure 3) is not of sufficient quality to permit examination because Figure 3 is not on the proper size and the quality of the lines is poor (see MPEP 608.02).  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Objections
 	Claims 2-7, 15 are objected to because of the following informalities:  
 	In claims 2 and 15, line 2, delete “…BMS…” and replace with “…battery management system (BMS)…”
 	The dependent claims are objected for the reasons as claim 2 from which they depend.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites the limitation "a flip-flop" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "a relay" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 10 recites the limitation "a flip-flop" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation "a relay" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
 	The dependent claims are rejected for the reasons as the independent claims from which they depend.
 	Regarding claims 5-6 and 11, the phrase "…when it is confirmed…" renders the claim indefinite because “it” can refer to different parts of the system. Thus, the Office suggests to clearly state what it is referring to.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1, 5, 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldtkeller (US Pub 2005/0213358).
 	 Regarding claims 1, 10 and 14, Feldtkeller discloses a system for controlling a relay using a flip-flop, the system comprising: 
 	a control unit (fig. 8, element 12; comprising a controller arrangement and a unit 30) configured to generate an input signal (RS; a control signal) for outputting a relay control signal; 
 	a clock signal generating unit (fig. 8; comprising an element 201) configured to: 
 	transmit and receive a communication signal to (¶¶ 0076, 0079, 0090; transmit a drive signal PS; …to each of which the control signal RS is fed and which are switched on and off in a manner dependent on the operating state signal S5…) and from the control unit (Fig. 8; the operating state signal S5 from the element 30; ¶ 0090), and 
 	generate a clock signal for outputting the relay control signal (see fig. 8 and ¶ 0088; the clock signal CLK is fed to the set input S of the flip-flop 204 via the SW1);
 	a flip-flop (¶ 0088 and fig. 8, element 204; flip-flop) configured to: 
 	receive the clock signal (via the S terminal of the flip-flop) and the input signal (via the R terminal of the flip-flop; see fig.8), and 
 	output the relay control signal based on the received clock signal and input signal (¶ 0076; providing a clocked drive signal PS for the switch T which is designed as MOSFET); and 
 	a relay (includes the switch T or MOSFET; see ¶ 0076) configured to: 
 	receive receiving the relay control signal (¶¶ 0079-0081; PWM1 is fed the magnetization signal Uh in order to enable the switch T to be switched on…), and 
 	transit an operation state based on the received relay control signal (¶¶ 0079-0082; for setting the switch-on duration of the switch).
 	Regarding claim 5, Feldtkeller discloses wherein the clock signal generating unit is configured to: 
 	transfer the clock signal to the flip-flop until the operation state of the relay is transited to a closed state when the input signal generated by the control unit is transferred to the flip-flop (¶¶ 0079, 0081-0083, 0085; …switched on and off in a manner dependent on the operating state signal S5… The set input S of the flip-flop 204 is fed a set signal S1 according to the operating state signal S5), and 
 	stop generation of the clock signal (when the set input S of the flip-flop 204 is fed a set signal S1, and the reset input R of the flip-flop is not fed a reset signal S3) when it is confirmed that the operation state of the relay is the closed state (¶ 0021; the switch-on duration of the switch is likewise dependent on the control signal during a drive period during which the switch is closed and opened at least once, but the switch is switched on again after a drive period in a manner dependent on a clock signal with a predetermined frequency).
	Regarding claim 8, Feldtkeller discloses wherein the flip-flop includes a D flip-flop type logic circuit (Fig. 8 and ¶ 0085; this logic circuit includes a set and reset input and the flip-flop can be set or reset without waiting for a clock pulse.  Therefore, the Office take position to interpret this flip-flop as a D flip-flop type logic circuit).
	Regarding claim 9, Feldtkeller discloses wherein the relay is a semiconductor relay including a metal oxide semiconductor field effect transistor (MOSFET) [¶ 0076].
 	Regarding claim 11, Feldtkeller discloses wherein the transmitting and receiving, by the clock signal generating unit, the communication signal to and from the control unit (¶¶ 0076, 0079, 0090; transmit a drive signal PS; …to each of which the control signal RS is fed and which are switched on and off in a manner dependent on the operating state signal S5…) and generating the clock signal for outputting the relay control signal (¶ 0079; PWM1 and PWM2 provides a pulse-width-modulated signal which is output as drive signal to the switch T via the output terminal K1) includes: 	transferring, by the clock signal generating unit, the clock signal to the flip-flop (¶ 0085; the set input S of the flip-flop 204 is fed a set signal S1…according to the operating state signal S5) until the operation state of the relay is transited to a closed state when the input signal generated by the control unit is transferred to the flip-flop (¶ 0079; …to each of which the control signal RS is fed and which are switched on and off in a manner dependent on the operating state signal S5…); and 	stopping generation of the clock signal (when the set input S of the flip-flop 204 is fed a set signal S1, and the reset input R of the flip-flop is not fed a reset signal S3) when it is confirmed that the operation state of the relay is the closed state (¶ 0021; the switch-on duration of the switch is likewise dependent on the control signal during a drive period during which the switch is closed and opened at least once, but the switch is switched on again after a drive period in a manner dependent on a clock signal with a predetermined frequency).
 	Regarding claim 12, Feldtkeller discloses wherein the transmitting and receiving, by the clock signal generating unit, the communication signal to and from the control unit (¶¶ 0076, 0079, 0090; transmit a drive signal PS; …to each of which the control signal RS is fed and which are switched on and off in a manner dependent on the operating state signal S5…) and generating the clock signal for outputting the relay control signal (¶ 0079; PWM1 and PWM2 provides a pulse-width-modulated signal which is output as drive signal to the switch T via the output terminal K1)  includes: 	transferring, by the clock signal generating unit, the clock signal to the flip-flop until the operation state of the relay is transited to an opened state when the communication signal for interrupting the power of the battery of the vehicle is transferred from the control unit to the clock signal generating unit (when S input is 0, and R input is 1); and 
 	stopping generation of the clock signal when it is confirmed that the operation state of the relay is the opened state (when the reset input R of the flip-flop 204 is fed a reset signal S3, and the set input S of the flip-flop is not fed a set signal S1).
 	Regarding claim 13, Feldtkeller discloses wherein the transmitting and receiving, by the clock signal generating unit, the communication signal to and from the control unit and generating the clock signal for outputting the relay control signal includes: when the communication signal is not transferred from the control unit while the relay is in the closed state, maintaining power supply to the flip-flop for a predetermined tine and interrupting the power supply to the flip-flop when a predetermined time elapse (¶¶ 0055-0056).

Allowable Subject Matter
 	Claims 2-4, 6-7, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and/or claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin 
US Pub 2005/0242778
Chung et al.
US Pub 2018/0009317


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        08/12/2022